[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT            FILED
                            ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                 No. 08-11291                    FEBRUARY 6, 2009
                             Non-Argument Calendar               THOMAS K. KAHN
                                                                     CLERK
                           ________________________

                    Agency Nos. A70-846-943, A76-930-115

DENIS CENTENO-HERNANDEZ,

LILLIAM TREMINIO,
a.k.a. Lilliam Centeno,

                                                                        Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                           ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                (February 6, 2009)

Before CARNES, MARCUS, and FAY, Circuit Judges.

PER CURIAM:
       Petitioners Denis Centeno-Hernandez and Lilliam Treminio 1 challenge the

Board of Immigration Appeals’ order affirming the Immigration Judge’s order

denying their application for asylum and CAT relief.2 They also challenge the

BIA’s denial of their motion to remand the proceedings to the IJ, which was

construed as a motion to reopen. Centeno-Hernandez contends that the record

compels the conclusion that he suffered past persecution and has a well-founded

fear of future persecution or torture based on his presumed anti-Sandinista political

opinions. He also contends that Sandinista leader Daniel Ortega’s reelection as

President of Nicaragua following his asylum hearing justifies reopening the

removal proceedings.

                                               I.

       “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion.” See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). “Insofar as the [BIA] adopts the IJ’s reasoning, we will review the IJ’s

decision as well.” Id. Because the BIA based its conclusions on the reasons

identified in the IJ’s decision, we will review both decisions.

       1
        Because Centeno-Hernandez listed Treminio as a derivative applicant, the basis for her
asylum claim is the same as his. See INA § 208(b)(3), 8 U.S.C. § 1158(b)(3). Accordingly, we will
refer only to Centeno-Hernandez. Centeno-Hernandez also requested derivative relief for his
children, but they are not listed in the petition for review, and their claims are not before us.
       2
          Centeno-Hernandez also originally requested withholding of removal, but he has waived
that claim by failing to argue it on appeal. See Sepulveda v. United States Att’y Gen., 401 F.3d
1226, 1228 n.2 (11th Cir. 2005).
                                                2
      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208, 8 U.S.C. § 1158(a)(1). The asylum applicant carries the

burden of proving statutory refugee status. See Al Najjar, 257 F.3d at 1284. To

establish asylum eligibility, the alien must, with specific and credible evidence,

establish: (1) past persecution on account of a statutorily listed factor, or (2) a

well-founded fear that the statutorily listed factor will cause such future

persecution. 8 C.F.R. § 208.13(a), (b). “Demonstrating such a connection requires

the alien to present specific, detailed facts showing a good reason to fear that he or

she will be singled out for persecution on account of” a statutory factor. Al Najjar,

257 F.3d at 1287 (internal quotation marks and citation omitted).

      We review factual determinations under the “substantial evidence” test. Id.

at 1283. That test is “highly deferential” and does not allow “reweigh[ing] the

evidence from scratch.” Silva v. United States Att’y Gen., 448 F.3d 1229, 1236

(11th Cir. 2006) (quotations omitted). Instead, we must affirm if the IJ’s and

BIA’s factual determinations are “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Al Najjar, 257 F.3d at

1284 (quotation marks omitted). “To reverse the IJ’s [and BIA’s] fact findings, we

must find that the record not only supports reversal, but compels it.” Mendoza v.

United States Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).



                                            3
      Here substantial evidence supports the IJ’s and BIA’s finding that Centeno-

Hernandez has not suffered past persecution. “[P]ersecution is an extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation.”

Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005)

(internal quotation marks omitted). Centeno-Hernandez’s claim is based on his

detention for seven to fifteen days in his military unit after making a statement in

opposition of then-General Humberto Ortega. During his detention, he was not

physically tortured or beaten. He argues, however, that he was psychologically

tortured with sleep depravation because he was interrogated frequently and was

allowed to sleep for only a few hours at time during his detention. Although we

have rejected “a rigid requirement of physical injury,” De Santamaria v. United

States Att’y Gen., 525 F.3d 999, 1008 (11th Cir. 2008), we refused to reverse the

BIA where a petitioner was detained for several days, subjected to psychological

coercion, and forced to stand out in the sun for two hours. See Zheng v. United

States Att’y Gen., 451 F.3d 1287, 1291 (11th Cir. 2006). The evidence regarding

Centeno-Hernandez’s detention and interrogation, is insufficient to compel the

conclusion that he was persecuted. See id; see also Djonda v. United States Att’y

Gen., 514 F.3d 1168, 1174 (11th Cir. 2008) (concluding that the record did not

compel the conclusion that the petitioner had suffered past persecution when he



                                           4
was detained for thirty-six hours, suffered a “minor beating,” and was later

threatened with future harm).

      Additionally, the record does not compel the conclusion that Centeno-

Hernandez’s fear of future persecution was objectively reasonable. His fear stems

from his one-time statement of opposition against then-General Humberto Ortega

and his desertion from the army. The statement at issue was made thirteen years

before the 2006 removal proceedings, and General Ortega no longer commands the

Nicaraguan military. Further, Centeno-Hernandez’s children continue to live in

Nicagrua unharmed. Those factors undermine an objective fear of future

persecution. See Sepulveda, 401 F.3d at 1232 (holding that threats of future

violence based on prior political activity are insufficient to compel a finding of

future persecution where the evidence does not indicate that the petitioner’s

notoriety would outlast her four-year absence). Centeno-Hernandez has also failed

to present any evidence that military deserters have been “disproportionately

punished” in Nicaragua. See Mohammed v. United States Att’y Gen., 547 F.3d

1340, 1346 (11th Cir. 2008). Although Centeno-Hernandez fears detention if he

returns to Nicaragua, detention is not the same thing as persecution. See Djonda,

514 F.3d at 1171. Accordingly, substantial evidence supports the IJ and BIA’s

denial of asylum to Centeno-Hernandez.



                                           5
      Because Centeno-Hernandez has failed to demonstrate a well-founded fear

of persecution to support his asylum claim, he cannot establish entitlement to relief

under CAT. See Al Najjar, 257 F.3d at 1303.

                                          II.

      That leaves us with the motion to remand. The substance of a motion to

remand will determine how we review it on appeal. Id. at 1301. We will treat a

motion to remand as part of the petitioner’s appeal and not as a motion to reopen or

reconsider if it “simply articulates the remedy requested by an appeal.” Id.

“Conversely, if a motion to remand seeks to introduce evidence that has not

previously been presented, it is generally treated as a motion to reopen.” Id. Here

we treat Centeno-Hernandez’s motion to remand as a motion to reopen because he

seeks additional proceedings to present new evidence regarding his eligibility for

asylum and other relief.

      “Motions to reopen are disfavored, especially in a removal proceeding,

where, as a general matter, every delay works to the advantage of the deportable

alien who wishes merely to remain in the United States.” INS v. Doherty, 502 U.S.

314, 323, 112 S. Ct. 719, 724–25 (1992) (internal quotation marks and citation

omitted). The movant “bears a heavy burden, and must present evidence of such a

nature that the BIA is satisfied that if proceedings before the IJ were reopened,

with all attendant delays, the new evidence offered would likely change the result
                                          6
in the case.” Ali v. United States Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006)

(alterations, internal quotation marks, and citations omitted).

      We review “the BIA’s denial of a motion to reopen for an abuse of

discretion.” Abdi v. United States Att’y Gen., 430 F.3d 1148, 1149 (11th Cir.

2005). The BIA abuses its discretion when its decision is arbitrary or capricious.

Id.

      Centeno-Hernandez’s motion was based on the recent re-election of Daniel

Ortega, a Sandinista, as President of Nicaragua. Centeno-Hernandez argues that

his “return to the country would be a red flag that would reignite the search” for

him. Centeno-Hernandez has not, however, submitted any evidence to support that

argument. Additionally, although Centeno-Hernandez argues that he spoke out

directly against President Daniel Ortega, that is incorrect. His earlier statement of

opposition was against then-General Humberto Ortega, not President Daniel

Ortega. We therefore conclude that the BIA did not abuse its discretion in

denying Centeno-Hernandez’s motion.

      PETITION DENIED.




                                           7